 1    Leonard V. Sominsky, Esq. #020013
      LEONARD V. SOMINSKY, ESQ., P.C.
 2
      2700 N. 3rd St., Ste. 2006
 3    Phoenix, Arizona 85004
      Telephone: (602) 256-9800
 4    Counsel for Debtor
      INFO@LVSLAW.NET
 5    LS00172-00/lvs
      ObjMTD2.wpd
 6

 7                   UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF ARIZONA
 8    In Re:                         )
                                     )
 9    DUSTIN HAMBY                   )    Chapter 13
10
                                     )
                                     ) Case 2:18-bk-15100-MCW
11                                   )
                                     )    OBJECTION TO TRUSTEE’S
12                                   )    PROPOSED ORDER OF
                                     )    DISMISS
13
                     Debtor,         )
14                                   )
      ______________________________)
15

16
           COMES NOW, the Debtor DUSTIN HAMBY, by and through his
17
      undersigned counsel, Leonard V. Sominsky, Esq.,PC., and hereby
18
      objects to the Trustee’s proposed Order to Dismiss filed in
19
      the above-captioned Chapter 13 case and would, in support of
20

21    such objection, allege as follows:

22         1.    Debtor filed for Chapter 13 bankruptcy on December
23               312th, 2018, in the District of Arizona.
24
           2.    Debtor filed all his schedules and statements as
25
                 well a Plan in a timely manner.
26
           3.    Upon information and belief, the Debtor has filed
27
                 the 2017 tax returns with both the state of Arizona
28



                                         1
Case 2:18-bk-15100-MCW   Doc 43 Filed 02/26/19 Entered 02/26/19 11:06:54   Desc
                         Main Document    Page 1 of 3
 1               and the Internal Revenue Service.
 2
           4.    The Debtor produced a copy of the 2017 taxes to the
 3
                 trustee prior to the Meeting of Creditors.
 4
           5.    The Debtor is current in trustee payments.
 5
           6.    The Debtor needs more time to resolve the Proof of
 6

 7
                 Claim Discrepancy with the Department of Treasury

 8               which is erroneously listing the 2017 return as

 9               unfiled, as the IRS was shut down for 35 days they
10               have not been processing the returns that have been
11
                 submitted.
12
           7.    Dismissing the case is not in the best interest of
13
                 the unsecured creditors as the debtor has paid in
14
                 to   the   trustee   and    submitted   all   the   required
15

16               statements and schedules in a timely manner

17         8.    Debtor hereby requests a hearing.
18

19
           WHEREFORE, this Court should deny the Trustee’s proposed
20
      Order to Dismiss and grant the debtor an additional 30 days to
21
      get the IRS to amend their Proof of claim and set this matter
22

23
      for a hearing.

24         RESPECTFULLY SUBMITTED this February 26, 2019

25
                                   LEONARD V. SOMINSKY, ESQ., P.C.
26

27                                 By:/S/ Leonard V. Sominsky_____
                                   Leonard V. Sominsky, Esq. #20013
28                                 2700 N. 3rd St., Suite 2006
                                   Phoenix, Arizona 85004

                                         2
Case 2:18-bk-15100-MCW   Doc 43 Filed 02/26/19 Entered 02/26/19 11:06:54   Desc
                         Main Document    Page 2 of 3
 1                                 Telephone: (602) 256-9800
                                   Counsel for Debtor
 2

 3

 4

 5

 6

 7
                             CERTIFICATE OF SERVICE
 8
           I hereby certify that a true and correct copy of the
 9
      foregoing has been Mailed by US Mail to the following:
10

11
           Russell Brown
12         3838 N. central Ave, #800
           Phoenix, AZ 85012
13         Chapter 13 Trustee
14

15    Executed this February 26, 2019

16    /s/20013-Leonard V. Sominsky
17

18

19

20

21

22

23

24

25

26

27

28



                                         3
Case 2:18-bk-15100-MCW   Doc 43 Filed 02/26/19 Entered 02/26/19 11:06:54   Desc
                         Main Document    Page 3 of 3
